Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Request for Continued Examination filed on 10/11/2021 and is a response to said Request.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al., US 20190096181 (Lyons) in view of Burke et al., US 20110224002 (Burke) and Nicely, US 20130084938 (Nicely).
 Regarding Claim 1.    Lyons discloses of a game machine having a credit function, the game machine comprising:

	a timer configured to measure a lapse of time (Abstract, para 6, 77-78. There is a timer for determining the presence of a player at the gaming machine.), 
	and state of the game machine comprising:	
	a state determination part configured to, (i) determine that the game machine is in a first state, in which the game machine is occupied but a game is interrupted, in a case where upon a lapse of a first time as measured by the timer, the credit determination part determines the presence of the credit (para 77-83. The gaming machine can detect the presence of credits within the gaming machine in order to determine the likelihood that there is a player present. In the scenario that there are credits available, a presence counter is used for determining the presence of a player and in determining if the player is inactive or absent. In the scenario where there are credits, the timer is extended in order to allow the players that are present to continue the gaming session and reducing premature end sessions. In the scenario where there are no credits, the timer is decreased in order to increase availability of the gaming machine to new players. In other words, this is interpreted as a determination on whether there are credits within the gaming machine, and if there are credits, the gaming machine is interpreted as being in a first state in which the gaming machine is occupied by a player but a game is interrupted and awaiting a player response wherein 
a notification part configured to perform a presentation, in accordance with a result of determination by the state determination part, on a player who plays the game (para 82. A notification can be displayed to the player indicating the gaming session is ending in which the player may have to provide user input to indicate whether or not the player wants to continue the gaming session.); and 
a controller configured to control the notification part, wherein 36964512Application No. 16/138,628Docket No.: 17213-154001 in a case where the state determination part determines that the game machine is in the occupied state, the controller causes the notification part to perform a presentation for encouraging the player to play the game (para 82. The player having to make an input to continue to play is interpreted as encouraging the player to play the game since not making an input would mean the gaming session will be terminated.). 
Lyons failed to teach (ii) determine that the game machine is in an unoccupied state in which the game machine is idle, in a case where, upon a lapse of a first time as measured by a timer, the credit determination part determines the absence of the credit; a notification part configured to perform a presentation, in accordance with a result of determination by the state determination part, on a non-playing visitor who does not play the game; a notification part configured to perform a presentation, in accordance with a result of determination by the state determination part, on a non-playing visitor who does not play the game.
However Burke teaches of a system (Abstract) that teaches (ii) determining that the game machine is in an unoccupied state, in which the game machine is idle, in a 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Burke’s teachings with Lyons because determining that a gaming machine is idle can mean ceasing further executions of wagering game software on the gaming machine and gaming servers reclaim resources allocated for executing the wagering game software running on the gaming machine as taught by Burke. 
While Burke teaches of a gaming machine being determined to being in an unoccupied state (para 50, 52), the combination of Lyons and Burke fail to explicitly go into detail of how the attract mode is implemented as a result of being in an idling and unoccupied state and is therefore seen as failing to explicitly disclose a notification part configured to perform a presentation, in accordance with a result of determination by the state determination part, on a non-playing visitor who does not play the game; in a case where the state determination part determines that the game machine is in the 
	However, Nicely discloses a gaming system (Abstract) that comprises a controller (para 5, 11) configured to control the game machine to perform an attraction presentation on a non-playing visitor (para 29. In some implementations, the gaming machine may include a sound generating device coupled to one or more sounds cards. The sound generating device may include one or more speakers or other sound generating hardware and/or software for generating sounds, such as playing music for the primary and/or secondary game or for other modes of the gaming machine, such as an attract mode. The gaming machine may provide dynamic sounds coupled with attractive multimedia images displayed on one or more of the display devices to provide an audio-visual representation or to otherwise display full-motion video with sound to attract players to the gaming machine. During idle periods, the gaming machine may display a sequence of audio and/or visual attraction messages to attract potential players to the gaming machine. The videos may also be customized for or to provide any appropriate information.).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nicely’s teachings because it would help attract potential players to the gaming machine of Lyons’ and Burke’s invention as taught by Nicely. 
To further elaborate, Burke when combined with Lyons is interpreted as teaching gaming machines being seen as being in an unoccupied state after idling for a certain period of time wherein there is disclosure that the gaming machines can be in attract 
In other words, Lyons is interpreted as teaching a system that determines that a gaming machine is in an occupied/interrupted state based on presence of credits in which a notification in the form of an alert is presented to a player in order to keep the player playing or the player risks his/her gaming session being terminated. The combination of Burke and Nicely when combined with Lyons is interpreted as teaching the determination that Lyons’ gaming machine can be determined to be in an unoccupied state (ie: idling) when there is an absence of credits in which the gaming machine would transition to an “attract mode” for presenting a presentation an attraction presentation to non-playing players to the gaming machine.

Regarding Claim 4. 
Lyons and Burke and Nicely disclose the game machine according to claim 1, Nicely further discloses wherein the notification part a directional speaker configured to emit 

Regarding Claim 5. 
Lyons and Burke and Nicely disclose the game machine according to claim 1, Nicely further discloses wherein the notification part is a vibration speaker configured to emit sound of a presentation (para 27. One of ordinary skill recognizes that a speaker that produces sound also vibrates to produce said sound.). It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lyons and Burke’s invention with Nicely’s vibration speakers to emit sounds for the presentation of Lyons’ and Burke’s invention.

Regarding Claim 8.    
Lyons and Burke and Nicely disclose the game machine according to claim 4, Nicely further discloses wherein the notification part is a vibration speaker configured to emit sound of the presentation (para 27. One of ordinary skill recognizes that a speaker that produces sound also vibrates to produce said sound.). It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Burk’s 

Response to Arguments

With regards to the applicant’s arguments, namely pages 6-9 of the Applicant Arguments/Remark, that the new amendments overcome the prior art used for the USC § 103 rejection, the Examiner disagrees and had provided an explanation on what the prior art, namely Lyons, still reads on the new amendments as well as provided an explanation of how Lyons is interpreted to encompass such limitations. In this case, paragraphs 77-83 is interpreted as disclosing the gaming machine detecting the presence of credits within the gaming machine in order to determine the likelihood that there is a player present. In the scenario that there are credits available, a presence counter is used for determining the presence of a player and in determining if the player is inactive or absent. In the scenario where there are credits, the timer is extended in order to allow the players that are present to continue the gaming session and reducing premature end sessions. In the scenario where there are no credits, the timer is decreased in order to increase availability of the gaming machine to new players. In other words, this is interpreted as a determination on whether there are credits within the gaming machine, and if there are credits, the gaming machine is interpreted as being in a first state in which the gaming machine is occupied by a player but a game is interrupted and awaiting a player response wherein the timer is generally extended, to 

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715